DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,228,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 8 is broader in every aspect than the patent claim and is therefore an obvious variant thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 8 include limitations, “...determining, by the integrated virtual environment device, whether the user has substantially viewed the set of commercial content which is captured on the display device; and in response to determining the set of substantially viewed commercial content by the integrated virtual environment device, processing, by a server in communication with the integrated virtual environment device, data about the set of substantially viewed commercial content for determining a viewing pattern for the user to determine a set of interests related to the commercial content and to provide related content to the user”. However, originally filed specification fails to provide support for claimed limitations. 
Dependent claims lack support and rejected for same reasons.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Perez et al (US PG Pub No. 2013/0293530).
Regarding claim 16, Perez et al teaches an integrated virtual environment device [2] comprising: 
a wearable wireless structure [115] (Figure 1A); 
a processor [136] integrated into the wearable structure (Figures 4A-B); 
at least a first camera [134] that provides a rear-facing camera view coupled to the wearable structure and the processor (Para. 0103, 0106); 
wherein the at least first camera [134] and the processor are configured to determine information about whether a user is actively viewing advertising content within a field of view of the user (Figure 10A, 16; Para. 0096, 0130-132); and 
-9-UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. P2012-09-18.1 (066.0348C1)wherein the processor is configured to transmit the information about viewed advertising content to an external server that is connected to the wearable wireless structure (Figures 9, 10A, 16; Para. 0048, 0130).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez et al (US PG Pub No. 2013/0293530), in view of Teller et al (US Patent No. 8,893,164).
Regarding claim 17, Perez et al teaches including at least one of an electronic compass, an accelerometer, and a location component communicatively coupled to the processor for determining the information regarding whether a user is actively viewing a set of advertising content within the field of view of the user by performing actions of capturing the set of commercial content (Para. 0117, 0130). The reference is unclear with respect to while the commercial content is displayed on a display device.  
In similar field of endeavor, Teller et al teaches while the commercial content is displayed on a display device (Fig. 7; Col.11 lines 20-40). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference at the time the invention was made for the purpose of easily allowing more advertisers to reach customer(s) utilizing display device. 
Regarding claim 18, Perez and Teller, the combination teaches the wearable structure comprises an eyeglass frame that is integrated with at least the first camera (Perez: Figures 1A; Para. 0049-50).  
Regarding claim 19, Perez and Teller, the combination teaches wherein the wearable structure comprises the eyeglass frame that is integrated with at least a second camera to determine whether a display by a display device of the commercial content is within the field of view of the user using an eye-tracking component (Perez: 0103, 0105, 0130-132).  
Regarding claim 20, Perez and Teller, the combination teaches an interface configured to at least a Bluetooth standard to communicatively coupled to the processor to communicate wirelessly with the server (Perez: Para. 0048).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423